DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the electronic support frame (different from electronic support member) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 

Claim Objections
Claims 2,3, 5-7, 12, 15, and 16 are objected to because of the following informalities:  
Regarding claims 2 and 14, both end with the word “and” which should be deleted.  
Regarding claim 2, the claim recites the word “dis-tance” which should be corrected to read –distance--.
Regarding claims 3, 7, and 16, the claims all recite the word “plu-rality” which should be corrected to read –plurality--.
Regarding claim 5, the claim recites the word “dis-play” which should be corrected to read –display--.
Regarding claim 6, the claim recites the word “be-tween” which should be corrected to read –between--.
Regarding claim 12, the claim recites the word “light-ing” which should be corrected to read –lighting--.
Regarding claim 15, the claim recites the word “sur-face” which should be corrected to read –surface--.
Appropriate correction is required.
In order to further prosecution, Examiner will prosecute all above-mentioned claims in light of the suggested changes.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The claims contain the limitation “an electronic support frame”.  It is noted that the specification mentions both ‘an electronic support frame’ and ‘an electronic support member’, but does not disclose the relationship between these two elements.  The specification is also silent on the composition of ‘the electronic support member’ in such a way as to reasonably ascertain its meaning.
Examiner further notes that claims 19-20 recite that the ‘electronic support frame’ includes a power supply, yet the specification mentions (in paragraph 0094) that the ‘electronic support member’ includes power supplies.
.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.

The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).
Claims 1, 2, and 8-14 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Nall et al. (hereinafter Nall – US Doc. No. 20080244944).
Regarding claim 1, Nall discloses a modular display system comprising: a support frame (Figure 1, element 102), comprising: a display mounting scaffold comprising a plurality of display apertures (as shown in Figures 1, 23, and 24) and a mounting surface surrounding each of the plurality of display apertures (as shown in Figure 3 – specifically note elements 118); and an electronic support frame (Figure 26A, element 204; see also 

Regarding claim 8, Nall discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above and further that the first display module further comprises a first plurality of alignment posts disposed on a rear surface of the first display module, each of the first plurality of alignment posts corresponding to a first plurality of receptacles disposed on the display mounting surface surrounding the first aperture (see Figure 2, elements 112).
Regarding claim 9, Nall discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above and further that the second display module further comprises a second plurality of alignment posts disposed on a rear surface of the second display module, each of the second plurality of alignment posts corresponding to a second plurality of receptacles disposed on the display mounting surface surrounding the second aperture (see Figure 2, elements 112).
Regarding claim 10, Nall discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above and further that the electronic support frame comprises a 
Regarding claim 11, Nall discloses a modular display system comprising: a support frame (Figure 1, element 102), comprising: an upper horizontal frame member (as shown in Figure 1 – see top horizontal portion of frame 102); a lower horizontal frame member (as shown in Figure 1 – see bottom horizontal portion of frame 102); a plurality of vertical frame members spanning a distance between the upper horizontal frame member and the lower horizontal frame member (as shown in Figure 1 – see vertical portion of frame 102); a display mounting scaffold comprising a plurality of display apertures and a mounting surface surrounding each of the plurality of display apertures (as shown in Figures 1, 3, 23, and 24 - specifically note elements 118); and an electronic support frame (Figure 26A, element 204; see also paragraph 0097); a first display module (Figure 1, element 104), the first display module comprising: a first substrate having a first side configured to releasably attach to a first aperture of the plurality of display apertures in the display mounting scaffold (see paragraphs 0084-0085 – note that the snap-on panels are releasable), a first plurality of lighting elements mounted on a second side of the first substrate (Figure 2, elements 116), and a first connector configured to electrically couple the first display module to the electronic support frame (elements 116; see also Figure 6, element 126; see also paragraph 0071), and a second display module (Figure 1, any of elements 104), the second display module comprising: a second substrate having a first side configured to releasably attach to a second aperture of the plurality of display apertures in the display mounting scaffold (see paragraphs 0084-0085; see also Figure 
Regarding claim 12, Nall discloses all of the limitations of claim 11 as discussed in the claim 11 rejection above and further that when activated, the first plurality of lighting elements operate such that they create a first viewing plane; and when activated, the second plurality of lighting elements operate such that they create a second viewing plane (as shown in Figures 23 and 24 – note that the first viewing plane could be the left side of the display and the second viewing plane could be the right side of the display).
Regarding claim 13, Nall discloses all of the limitations of claim 12 as discussed in the claim 12 rejection above and further that when the first and second display modules are connected to the support frame, the first viewing plane is adjacent the second viewing plane making a combined viewing plane, the system being configured to present a continuous visual effect across the combined viewing plane (as shown in Figures 23 and 24 – note that the first viewing plane could be the left side of the display and the second viewing plane could be the right side of the display).
Regarding claim 14, Nall discloses all of the limitations of claim 11 as discussed in the claim 11 rejection above and further that the first display module has a first pitch distance defined by a first distance between each lighting element of the first plurality of lighting elements and the second display module has a second pitch distance defined by a second distance between each lighting element of the second plurality lighting elements and (as shown in Figures 1 and 2 – note that the first plurality of lighting elements can be 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM R GIESY whose telephone number is (571)272-7555. The examiner can normally be reached Mon-Fri 8-6.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ADAM R. GIESY/           Primary Examiner, Art Unit 2694